Citation Nr: 0530457	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2001, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in June 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in June 2001 
and June 2003.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159.  

In this case, a VA respiratory diseases examination was 
conducted in July 2003 in response to the Board's June 2003 
remand instructions.  Although the examiner concluded the 
veteran's chronic obstructive pulmonary disease was incurred 
as a result of his history of tobacco use, no opinion was 
provided either in the July 2003 report or an August 2003 
addendum as to whether the veteran acquired a nicotine 
dependence during service which was the proximate cause of 
his disability after service.  The United States Court of 
Appeals for Veterans Claims has held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

The Board also notes that a January 1996 private medical 
report, in essence, questioned whether the veteran's 
respiratory disability might be attributable to his exposure 
to numerous inhalants and possible toxins in his work as a 
call fireman and that an October 1999 VA medical report 
recommended additional testing to check the veteran's Alpha 1 
Antiprotease level.  No further opinions as to these matters, 
however, were provided.  Additionally, the veteran has 
asserted that the RO failed to adequately consider a May 2004 
opinion from Dr. J.B.K., Chief of VA's Pulmonary Outpatient 
Clinics.  The Board finds additional development is required 
prior to appellate review.  

VA law provides that for service connection claims filed on 
or before June 9, 1998, direct service connection may be 
granted for disease or injury incurred or aggravated as a 
result of tobacco use during service.  Where the evidence 
shows a likelihood that the illness had its origin in tobacco 
use after service and the veteran developed a nicotine 
dependence during service which led to continued tobacco 
after service, service connection may be established on a 
secondary basis under 38 C.F.R. § 3.310.  VAOPGCPREC 2-93 
(Jan. 19, 1993); 58 Fed. Reg. 42756 (1993).

VA's General Counsel has held that the determination of 
whether a veteran is dependent on nicotine is a medical 
issue.  The Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, 4th 
Edition (DSM-IV), provides that the criteria for diagnosing 
substance dependence are generally to be applied in 
diagnosing nicotine dependence.  In a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service use 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  VAOPGCPREC 19-
97 (May 13, 1997); 62 Fed. Reg. 37954 (1997).  A supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  Situations such as when a nicotine-dependent 
individual might have full remission and then resume use of 
tobacco products should also be considered.  Therefore, the 
questions which must be answered in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are: (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA mental disorders examination for an 
opinion as to whether there is at least a 
50 percent probability or greater that a 
nicotine dependence disorder was acquired 
during and continued after service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  If, and only if, a medical opinion is 
provided demonstrating at least a 
50 percent probability or greater that a 
nicotine dependence disorder was acquired 
during and continued after service, the 
veteran should be scheduled for an 
additional respiratory disorders 
examination for an opinion as to whether 
any present respiratory disorder was 
incurred as a result of a supervening 
cause of disability, such as exposure to 
environmental toxins, etc.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available for review.  
A notation to the effect that this record 
review took place should be included in 
the report.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

